Name: Commission Regulation (EC) No 1470/1999 of 5 July 1999 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: marketing;  plant product;  beverages and sugar;  foodstuff
 Date Published: nan

 Avis juridique important|31999R1470Commission Regulation (EC) No 1470/1999 of 5 July 1999 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts Official Journal L 170 , 06/07/1999 P. 0016 - 0017COMMISSION REGULATION (EC) No 1470/1999of 5 July 1999amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape mustsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 1627/98(2), and in particular Article 72(5) thereof,(1) Whereas Council Regulation (EEC) No 2392/89(3), as last amended by Regulation (EC) No 1427/96(4), lays down general rules for the description and presentation of wines and grape musts;(2) Whereas Commission Regulation (EEC) No 3201/90(5), as last amended by Regulation (EC) No 2770/98(6), lays down detailed rules for the description and presentation of wines and grape musts;(3) Whereas, in view of an application from Moldavia, provision should be made for wines originating in that country to bear the name of a vine variety included in the list in Annex IV even though only 85 % of the wine in question is made from grapes of the vine variety whose name it bears, on condition that that variety determines the character of the wine;(4) Whereas Italy has requested that a new synonym used traditionally in that country be added to Annex III to Regulation (EEC) No 3201/90; whereas that request should be acceded to;(5) Whereas Argentina has requested adjustments to Annex IV to Regulation (EEC) No 3201/90 relating to the listing of a new vine variety and synonyms used in that country; whereas that request should be acceded to;(6) Whereas India has requested that it be added to the list of third countries in Annexes II and IV to Regulation (EEC) No 3201/90; whereas that request should be acceded to;(7) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 3201/90 is hereby amended as follows:1. in Article 13(2)(b), the following indent is added: "- Moldavia;"2. Annexes II, III and IV to Regulation (EEC) No 3201/90 are amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27.3.1987, p. 1.(2) OJ L 210, 28.7.1998, p. 8.(3) OJ L 232, 9.8.1989, p. 13.(4) OJ L 184, 24.7.1996, p. 3.(5) OJ L 309, 8.11.1990, p. 1.(6) OJ L 346, 22.12.1998, p. 25.ANNEXI. Annex II to Regulation (EC) No 3201/90 is amended as follows: In Part A.2, after Section "11. ZIMBABWE" , the following Section is added: "12. INDIA".II. Annex III to Regulation (EC) No 3201/90 is amended as follows: In Section "5. ITALY", the synonym "Enantio N" is added after "Lambrusco" for the variety "Lambrusco a foglia frastagliata" as follows: ">TABLE>"III. Annex IV to Regulation (EC) No 3201/90 is amended as follows: 1. In Section "3. ARGENTINA" , the following variety names and synonyms are added: ">TABLE>"2. After Section "36. CANADA" , the following Section is added: "37. INDIA>TABLE>"